36 F.3d 1089
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Martha MARRERO-RIVERA, Plaintiff, Appellant,v.THE DEPARTMENT OF JUSTICE, The Commonwealth of Puerto Rico,Et Al., Defendants, Appellees.
No. 93-2351
United States Court of Appeals,First Circuit.
October 3, 1994

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Jose Antonio Fuste, U.S. District Judge ]
Francisco M. Dolz-Sanchez for appellant.
Carlos Lugo Fiol, Deputy Solicitor General, with whom Pedro A. Delgado-Hernandez, Solicitor General, was on brief for appellee.
D. Puerto Rico
AFFIRMED.
Before Selya, Circuit Judge, Coffin, Senior Circuit Judge, and Stahl, Circuit Judge.
Per curiam.


1
The district court dismissed this action because of appellant's failure to comply with specific court orders and discovery deadlines.  We have carefully considered the arguments raised on appeal, but find no basis for disturbing the district court's discretionary decision to dismiss the case with prejudice.   See HMG Property Investors, Inc. v. Parque Industrial Rio Canas, 847 F.2d 908, 916 (1st Cir. 1988) ("Courts cannot function if litigants may, with impunity, disobey lawful orders.  It has long been the rule that federal courts possess plenary authority 'to manage their own affairs so as to achieve the orderly and expeditious disposition of cases.' ")  Accordingly, we affirm its judgment.